Mr. Justice Scott delivered the opinion of the Court: It is said the deed under which plaintiff claims title to the premises in controversy was inadmissible in evidence, because of the alleged alteration that was said to appear on the face of the deed. The word “south” is written over the word “north,” in the description of the land conveyed, and it is that which is said to invalidate the deed. It is quite clear, from the evidence, that the alleged alteration in the description of the land was made before the deed was executed and delivered to the grantee. The writing was evidently done at the same time, by the same person, and with the same ink, and the proof is convincing that no change was made in the description of the land after the deed was delivered. Of course, if the erasure was made and the new description was written before the deed was executed and delivered, it is valid, and there is no reasonable doubt, under the evidence, that such was the fact. Three persons joined in the execution of the deed, and because the officer who took the acknowledgment used the word “is” instead of “are” in referring to the “persons” who executed the deed, it is said the officer’s certificate is defective. We do not think so. . It is plain, from the context, what word was intended, and the words employed leave no shadow of doubt on the mind that all the persons signing the deed were personally known to the officer acting. Hartshorn v. Dawson, 79 Ill. 108. Objection is taken to the affidavit designed to show that both parties claim title to the land involved in this litigation from a “ common source.” It is stated in the affidavit that both parties claim the title to the land that was in William Parrott, but. because plaintiff may also claim title from John Parrott it is none the less true that both parties claim title from a common source, viz: from William Parrott. The allegation is, both titles are from a common source, setting forth what that source is. and that we think is sufficient. The judgment is warranted by the law and the evidence, and must be affirmed, which is done. Judgment affirmed.